Order entered December 30, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00201-CV

RICHARD RALEY, RALEY HOLDINGS, LLC, AND MATTHEW W. BOBO, Appellants

                                                V.

   DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH & UHL, LLP,
                                Appellees

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-00390-B

                                            ORDER
        Before the Court is appellants’ December 23, 2019 third motion for extension of time to

file their brief. We GRANT the motion and ORDER appellants’ brief, received December 20,

2019, filed as of the date of this order.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE